IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                   October 24, 2007 Session

                  STATE OF TENNESSEE v. TAMELA T. SCOTT

                      Appeal from the Circuit Court for Cannon County
                                No. F05-02 Don Ash, Judge




                  No. M2006-02067-CCA-R3-CD           - Filed September 17, 2008



ROBERT W. WEDEMEYER , J., concurring in part and dissenting in part.


        I concur in the well-reasoned opinion of the majority as to all issues except the issue of the
Defendant’s sentence. The majority opinion modifies the Defendant’s sentence from one year of
confinement followed by sixteen years of probation to one year of confinement followed by eight
years of probation.


        As the majority opinion points out, “the trial court related the sixteen-year term of probation
to the need to ensure that the Defendant complied with the professions of rehabilitating herself that
she made in her allocution.” In my view, this finding by the trial court is supported by the record and
relevant sentencing principles and should not be disturbed on appeal. State v. Fletcher, 805 S.W.2d
785, 789 (Tenn. Crim. App. 1991).


       I would affirm the sentence imposed by the trial court.




                                                            ________________________________
                                                             ROBERT W. WEDEMEYER, JUDGE